Exhibit 10.1
SHARE EXCHANGE AGREEMENT
AND
PLAN OF REORGANIZATION


This SHARE EXCHANGE AGREEMENT AND PLAN OF REORGANIZATION is made and entered
into as of October 15, 2007, by and among Rhino Outdoor International, Inc., a
Nevada corporation (“RHINO”); Yama Buggy Sales and Distribution, Inc., a Nevada
corporation (“YAMABUGGY”); and Yamabuggy, LLC, a Delaware limited liability
company, which is executing this Agreement as Shareholder of Yamabuggy,
sometimes collectively referred to as the “Shareholder.”
 
R E C I T A L S


A.           Yama Buggy and Shareholder have entered into a Sales and
Distribution Agreement executed as of October 3, 2007 pursuant to which Yama
Buggy has the exclusive right to solicit and obtain orders for the products of
Shareholder.
 
B.           Rhino desires to acquire all of the outstanding shares of capital
stock of Yama Buggy in exchange for shares of capital stock of Rhino
(“Exchange”).
 
C.           The Shareholder owns 100% of the issued and outstanding shares of
Yama Buggy and desire to exchange those shares for shares of common stock of
Rhino.
 
D.           Rhino, YamaBuggy and the Shareholder desire to make certain
representations and warranties and other agreements in connection with the
Exchange.
 
E.           The parties intend, by executing this Agreement, to adopt a plan of
reorganization within the meaning of Section 368 of the Internal Revenue Code of
1986, as amended (“Code”), and to cause the Exchange to qualify as a
reorganization under the provisions of Section 368 of the Code.
 
NOW, THEREFORE, in consideration of the covenants and representations set forth
herein, and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:


ARTICLE I
THE EXCHANGE


1.1.             Exchange of Shares/Common Stock Purchase Warrants.
 
 
(a)          Concurrently with the execution of this Agreement, the Shareholder
is assigning, transferring contributing and delivering to Rhino 100% of the
issued and outstanding shares of capital stock of Yama Buggy (“Yama Buggy
Shares”).
 
Share Exchange Agreement and Plan of Reorganization- Page 1


--------------------------------------------------------------------------------


Concurrently with the execution of this Agreement, Rhino is issuing to the
Shareholder Ten Million (10,000,000) shares of Rhino Common Stock (“Rhino
Shares”).
 
(b)          Upon the consummation of the exchange of shares described in this
Section 1.1, the Rhino and Rhino shall execute and file Articles of Exchange
with Nevada Secretary of State. It is intended by the parties hereto that the
Exchange shall constitute a reorganization within the meaning of Section 368 of
the Code.
 
(c)           In addition to the issuance of the Rhino Shares, Rhino shall issue
to Shareholder the Rhino Common Stock Purchase Warrant in the form attached
hereto as Exhibit 1.1(c) (“Warrant”).
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF YAMA BUGGY
 
In this Agreement, any reference to any event, change, condition or effect being
“material” with respect to any person means any material event, change,
condition or effect related to the condition, financial or otherwise,
properties, assets, including intangible assets, liabilities, business,
operations or results of operations of such person and its subsidiaries, taken
as a whole. In this Agreement, any reference to a “Material Adverse Effect” with
respect to any person means any event, change or effect that is materially
adverse to the condition, financial or otherwise, properties, assets,
liabilities, business, operations or results of operations of such person.
 
In this Agreement, any reference to a party’s “knowledge” means such party’s
actual knowledge after reasonable inquiry of executive officers and directors.
 
Except as disclosed in the Disclosure Schedule delivered by Yama Buggy to Rhino
prior to the execution and delivery of this Agreement (“Yama Buggy Disclosure
Schedule”) corresponding to the Section of this Agreement to which any of the
following representations and warranties specifically relate or as disclosed in
another section of the Yama Buggy Disclosure Schedule if it is reasonably
apparent from the nature of the disclosure that it is applicable to another
Section of this Agreement, Yama Buggy represents and warrants to Rhino as
follows:
 
2.1           Organization, Standing and Power. Yama Buggy is a corporation duly
organized, validly existing and in good standing under the laws of Nevada. Yama
Buggy has the power to own its properties and to carry on its business as now
being conducted and as presently proposed to be conducted and is duly authorized
and qualified to do business and is in good standing in each jurisdiction in
which the failure to be so qualified and in good standing would have a Material
Adverse Effect on Yama Buggy.  Yama Buggy has delivered or made available to
Rhino a true and correct copy of the Articles of Incorporation (“Articles of
Incorporation”), and the Bylaws, or other charter documents, as applicable, of
Yama Buggy, as amended to date.
 
Share Exchange Agreement and Plan of Reorganization- Page 2


--------------------------------------------------------------------------------


Yama Buggy is not in violation of any of the provisions of its bylaws or
equivalent organization documents.
 
2.2           Capital Structure. The authorized capital stock of Yama Buggy
consists of 1,000,000 shares of common stock. There are no other outstanding
shares of capital stock or voting securities and no outstanding commitments to
issue any shares of capital stock or voting securities after the date hereof.
All outstanding shares of Yama Buggy Common Stock are duly authorized, validly
issued, fully paid and non-assessable and are free of any liens or encumbrances
other than any liens or encumbrances created by or imposed upon the holders
thereof, and are not subject to preemptive rights or rights of first refusal
created by statute, the Articles of Incorporation or Bylaws of Yama Buggy or any
agreement to which Yama Buggy is a party or by which it is bound. Except as
described above, there are no other options, warrants, calls, rights,
commitments or agreements of any character to which Yama Buggy is a party or by
which it is bound obligating Yama Buggy to issue, deliver, sell, repurchase or
redeem, or cause to be issued, delivered, sold, repurchased or redeemed, any
shares of capital stock of Yama Buggy or obligating Yama Buggy to grant, extend,
accelerate the vesting and/or repurchase rights of, change the price of, or
otherwise amend or enter into any such option, warrant, call, right, commitment
or agreement. There are no contracts, commitments or agreements relating to
voting, purchase or sale of Yama Buggy capital stock  (i) between or among Yama
Buggy and any of Shareholder and (ii) to the best  knowledge of Yama Buggy
between or among any of the Shareholder. There are no dividends or other amounts
due or payable with respect to any of the shares of capital stock of Yama
Buggy..
 
2.3           Authority. Yama Buggy has all requisite corporate power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby, subject to the execution and delivery of this Agreement by
each of the Shareholder. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary corporate action on the part of Yama Buggy. This Agreement has
been duly executed and delivered by Yama Buggy and constitutes the valid and
binding obligation of Yama Buggy enforceable against Yama Buggy in accordance
with its terms, except as enforceability may be limited by bankruptcy and other
laws affecting the rights and remedies of creditors generally and general
principles of equity. The execution and delivery of this Agreement by Yama Buggy
does not, and the consummation of the transactions contemplated hereby will not,
conflict with, or result in any violation of, or default under, with or without
notice or lapse of time, or both, or give rise to a right of termination,
cancellation or acceleration of any obligation or loss of any benefit under (i)
any provision of the Articles of Incorporation or Bylaws of Yama Buggy, as
amended, or (ii) any material mortgage, indenture, lease, contract or other
agreement or instrument, permit, concession, franchise, license, judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to Yama
Buggy or any of its properties or assets, except where such conflict, violation,
default, termination, cancellation or acceleration with respect to the foregoing
provisions of (ii) could not have had and could not reasonably be expected to
have a Material Adverse Effect on Yama Buggy.
 
Share Exchange Agreement and Plan of Reorganization- Page 3


--------------------------------------------------------------------------------


No consent, approval, order or authorization of, or registration, declaration or
filing with, any court, administrative agency or commission or other
governmental authority or instrumentality (“Governmental Entity”) is required by
or with respect to Yama Buggy in connection with the execution and delivery of
this Agreement, or the consummation of the transactions contemplated hereby and
thereby, except for (i) the filing of the Articles of Exchange as provided in
Section 1.1 of this Agreement; (ii) such consents, approvals, orders,
authorizations, registrations, declarations and filings as may be required under
applicable state securities laws and the securities laws of any foreign country;
and (iii) such other consents, authorizations, filings, approvals and
registrations which, if not obtained or made, would not have a Material Adverse
Effect on Yama Buggy and would not prevent, or materially alter or delay any of
the transactions contemplated by this Agreement.
 
2.4           Litigation. There is no private or governmental action, suit,
proceeding, claim, arbitration, audit or investigation pending before any
agency, court or tribunal, foreign or domestic, or, to the knowledge of Yama
Buggy, threatened against Yama Buggy or any of its properties or any of its
officers or directors, in their capacities as such, that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect on
Yama Buggy. There is no injunction, judgment, decree, order or regulatory
restriction imposed upon Yama Buggy or any of its assets or business, or, to the
knowledge of Yama Buggy, any of its directors or officers, in their capacities
as such, that would prevent, enjoin, alter or materially delay any of the
transactions contemplated by this Agreement, or that could reasonably be
expected to have a Material Adverse Effect on Yama Buggy.
 
2.5           Restrictions on Business Activities. There is no agreement,
judgment, injunction, order or decree binding upon Yama Buggy to which has or
reasonably could be expected to have the effect of prohibiting or materially
impairing any business practice of Yama Buggy, any acquisition of property by
Yama Buggy or the conduct of business by Yama Buggy.
 
2.6           Governmental Authorization. To the knowledge of Yama Buggy, it has
obtained each federal, state, county, local or foreign governmental consent,
license, permit, grant, or other authorization of a Governmental Entity (i)
pursuant to which Yama Buggy currently operates or holds any interest in any of
its properties or (ii) that is required for the operation of its business or the
holding of any such interest, (“Yama Buggy Authorizations”), and all of such
Yama Buggy Authorizations are in full force and effect, except where the failure
to obtain or have any of such Yama Buggy Authorizations or where the failure of
such Yama Buggy Authorizations to be in full force and effect could not
reasonably be expected to have a Material Adverse Effect on Yama Buggy.
 
Share Exchange Agreement and Plan of Reorganization- Page 4


--------------------------------------------------------------------------------


2.7           Title to Property.  Yama Buggy has good and valid title to all of
its properties, interests in properties and assets, real and personal,
except  leased properties and assets, valid leasehold interests in, free and
clear of all mortgages, liens, pledges, charges or encumbrances of any kind or
character, except (i) the lien of current taxes not yet due and payable, (ii)
such imperfections of title, liens and easements as do not and will not
materially detract from or interfere with the use of the properties subject
thereto or affected thereby, or otherwise materially impair business operations
involving such properties, (iii) liens securing debt, and (iv) liens that in the
aggregate would not have a Material Adverse Effect on Yama Buggy. To the
knowledge of Yama Buggy, the plants, property and equipment of Yama Buggy that
are used in the operations of its business are in good operating condition and
repair, except where the failure to be in good operating condition or repair
would not have a Material Adverse Effect.
 
2.8           Compliance With Laws. To its knowledge, Yama Buggy has complied
with, is not in violation of, and Yama Buggy has not received any notices of
violation with respect to, any federal, state, local or foreign statute, law or
regulation with respect to the conduct of its business, or the ownership or
operation of its business, except for such violations or failures to comply as
could not be reasonably expected to have a Material Adverse Effect on Yama
Buggy.
 
2.9           Minute Books. The minute books of Yama Buggy have been made
available to Rhino contain in all material respects a complete and accurate
summary of all meetings of directors and stockholders or actions by written
consent of Yama Buggy from the date if inception through the date of this
Agreement, and reflect all transactions referred to in such minutes accurately
in all material respects.
 
2.10           Brokers’ and Finders’ Fees. Yama Buggy has not incurred, nor will
it incur, directly or indirectly, any liability for brokerage or finders’ fees
or agents’ commissions or investment bankers’ fees or any similar charges in
connection with this Agreement or any transaction contemplated hereby.
 
2.11           Information. The information concerning Yama Buggy set forth in
Section 2 of this Agreement is complete and accurate in all material respects
and does not contain any untrue statement of a material fact or omit to state a
material fact required to make the statements made, in light of the
circumstances under which they were made, not misleading.
 
Share Exchange Agreement and Plan of Reorganization- Page 5


--------------------------------------------------------------------------------


 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF RHINO
 
Except as disclosed in the Disclosure Schedule delivered by Rhino to Yama Buggy
and Shareholder prior to the execution and delivery of this Agreement (“Rhino
Disclosure Schedule”) corresponding to the Section of this Agreement to which
any of the following representations and warranties specifically relate or as
disclosed in another section of the Rhino Disclosure Schedule if it is
reasonably apparent on the face of the disclosure that it is applicable to
another Section of this Agreement, Rhino represents and warrants to Yama Buggy
as follows:
 
3.1           Organization, Standing and Power. Rhino is a corporation duly
organized, validly existing and in good standing under the laws of Nevada. Rhino
has the corporate power to own its properties and to carry on its business as
now being conducted and as proposed to be conducted and is duly qualified to do
business and is in good standing in each jurisdiction in which the failure to be
so qualified and in good standing would have a Material Adverse Effect on Rhino.
Rhino has delivered or made available to Rhino a true and correct copy of the
Certificate of Incorporation, and the Bylaws, or other charter documents, as
applicable, of Rhino, each as amended to date. Rhino is not in violation of any
of the provisions of its Certificate of Incorporation or Bylaws or equivalent
organizational documents. Rhino does not directly or indirectly own any equity
or similar interest in, or any interest convertible or exchangeable or
exercisable for, any equity or similar interest in, any corporation,
partnership, joint venture or other business association or entity. Rhino has no
committees of its Board of Directors, charters, codes of conduct or ethics, or
similar policies.
 
3.2           Capital Structure. The authorized capital stock of Rhino consists
of 500,000,000 shares of Rhino Common Stock, and 5,000,000 shares of preferred
stock, $0.001 par value (“Rhino Preferred”). There are issued and outstanding,
as of the date hereof, 86,455,000 shares of Rhino Series A Common Stock, no
shares of Rhino Series B Common Stock, 950,000 shares of Series A Rhino
Preferred, 1,000,000 shares of Series B Rhino Preferred and 2,650,000 shares of
Series C Rhino Preferred. The shares of Rhino Stock to be issued pursuant to the
provisions of this Agreement will be duly authorized, validly issued, fully
paid, and non-assessable, free of any liens or encumbrances, and will be issued
in full compliance with all applicable federal and state securities laws. There
are no other outstanding shares of capital stock or voting securities and no
outstanding commitments to issue any shares of capital stock or voting
securities after the date hereof. All outstanding shares of Rhino Common Stock
and Rhino Preferred Stock are duly authorized, validly issued, fully paid and
non-assessable and are free of any liens or encumbrances other than any liens or
encumbrances created by or imposed upon the holders thereof, and are not subject
to preemptive rights or rights of first refusal created by statute, the Articles
of Incorporation or Bylaws of Rhino or any agreement to which Rhino is a party
or by which it is bound.
 
Share Exchange Agreement and Plan of Reorganization- Page 6


--------------------------------------------------------------------------------


Further, all outstanding shares of Rhino Common Stock and Rhino Preferred Stock
have been issued in full compliance with all applicable federal and state
securities laws.  There are no options, warrants, calls, rights, commitments or
agreements of any character to which Rhino is a party or by which it is bound
obligating Rhino to issue, deliver, sell, repurchase or redeem, or cause to be
issued, delivered, sold, repurchased or redeemed, any shares of capital stock of
Rhino or obligating Rhino to grant, extend, accelerate the vesting and/or
repurchase rights of, change the price of, or otherwise amend or enter into any
such option, warrant, call, right, commitment or agreement. There are no
contracts, commitments or agreements relating to voting, purchase or sale of
Rhino’ capital stock (i) between or among Rhino and any of its Shareholder and
(ii) to the best of Rhino’ knowledge, between or among any of Rhino’
Shareholder. There are no dividends or other amounts due or payable with respect
to any of the shares of capital stock of Rhino.
 
3.3           Authority. Rhino has all requisite corporate power and authority
to enter into this Agreement and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of Rhino. This Agreement has been duly executed and
delivered by Rhino and constitutes the valid and binding obligations of Rhino
enforceable against Rhino in accordance with its terms, except as enforceability
may be limited by bankruptcy and other laws affecting the rights and remedies of
creditors generally and general principles of equity. The execution and delivery
of this Agreement do not, and the consummation of the transactions contemplated
hereby will not, conflict with, or result in any violation of, or default under,
with or without notice or lapse of time, or both, or give rise to a right of
termination, cancellation or acceleration of any obligation or loss of any
benefit under (i) any provision of the Articles of Incorporation or Bylaws of
Rhino, as amended, or (ii) any material mortgage, indenture, lease, contract or
other agreement or instrument, permit, concession, franchise, license, judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to Rhino
or any of its subsidiaries or their properties or assets, except where such
conflict, violation, default, termination, cancellation or acceleration with
respect to the foregoing provisions of (ii) could not have had and could not
reasonably be expected to have a Material Adverse Effect on Rhino. No consent,
approval, order or authorization of, or registration, declaration or filing
with, any Governmental Entity, is required by or with respect to Rhino or any of
its subsidiaries in connection with the execution and delivery of this Agreement
by Rhino or the consummation by Rhino of the transactions contemplated hereby,
except for (i) the filing with the SEC of Form D; (ii) any filings as may be
required under applicable state securities laws and the securities laws of any
foreign country; (iii) any filings required with the National Quotation Bureau
Incorporated with respect to the shares of Rhino Common Stock issuable upon
exchange of Rhino Common Stock in the Merger; and (iv) such other consents,
authorizations, filings, approvals and registrations which, if not obtained or
made, would not have a Material Adverse Effect on Rhino and would not prevent or
materially alter or delay any of the transactions contemplated by this
Agreement.
 
Share Exchange Agreement and Plan of Reorganization- Page 7


--------------------------------------------------------------------------------


3.4           Absence of Certain Changes. Rhino has conducted its business in
the ordinary course consistent with past practice and there has not occurred:
(i) any change, event or condition (whether or not covered by insurance) that
has resulted in, or is reasonably likely to result in, or to the best of Rhino’
knowledge any event beyond Rhino’ control that is reasonably likely to result
in, a Material Adverse Effect to Rhino; (ii) any acquisition, sale or transfer
of any material asset of Rhino or any of its subsidiaries other than in the
ordinary course of business and consistent with past practice; (iii) any change
in accounting methods or practices, including any change in depreciation or
amortization policies or rates, by Rhino or any revaluation by Rhino of any of
its or any of its subsidiaries’ assets; (iv) any declaration, setting aside, or
payment of a dividend or other distribution with respect to the shares of Rhino,
or any direct or indirect redemption, purchase or other acquisition by Rhino of
any of its shares of capital stock; (v) any material contract entered into by
Rhino or any of its subsidiaries, other than in the ordinary course of business
and as provided to Rhino, or any amendment or termination of, or default under,
any material contract to which Rhino or any of its subsidiaries is a party or by
which it is bound; (vi) any amendment or change to Rhino’ Articles of
Incorporation or Bylaws; or (vii) any increase in or modification of the
compensation or benefits payable, or to become payable, by Rhino to any of its
directors or employees, other than pursuant to scheduled annual performance
reviews, provided that any resulting modifications are in the ordinary course of
business and consistent with Rhino’ past practices. Rhino has not agreed since
December 31, 2005 to do any of the things described in the preceding clauses (i)
through (vii) and is not currently involved in any negotiations to take any of
the actions described in the preceding clauses (I) through (vii), other than
negotiations with Rhino and its representatives regarding the transactions
contemplated by this Agreement.
 
3.5           Litigation. There is no private or governmental action, suit,
proceeding, claim, arbitration, audit or investigation pending before any
agency, court or tribunal, foreign or domestic, or, to the knowledge of Rhino,
threatened against Rhino or any of its properties or any of its officers or
directors, in their capacities as such, that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect on Rhino. There
is no injunction, judgment, decree, order or regulatory restriction imposed upon
Rhino or any of its assets or business, or, to the knowledge of Rhino, any of
its directors or officers, in their capacities as such, that would prevent,
enjoin, alter or materially delay any of the transactions contemplated by this
Agreement, or that could reasonably be expected to have a Material Adverse
Effect on Rhino.
 
3.6           Restrictions on Business Activities. There is no agreement,
judgment, injunction, order or decree binding upon Rhino or any of its
subsidiaries which has or reasonably could be expected to have the effect of
prohibiting or materially impairing any business practice of Rhino, any
acquisition of property by Rhino or the conduct of business by Rhino.
 
Share Exchange Agreement and Plan of Reorganization- Page 8


--------------------------------------------------------------------------------


3.7           Governmental Authorization. Rhino has obtained each federal,
state, county, local or foreign governmental consent, license, permit, grant, or
other authorization of a Governmental Entity (i) pursuant to which Rhino
currently operates or holds any interest in any of its properties or (ii) that
is required for the operation of Rhino’ business or the holding of any such
interest ((i) and (ii) herein collectively referred to as “Rhino
Authorizations”), and all of such Rhino Authorizations are in full force and
effect, except where the failure to obtain or have any of such Rhino
Authorizations or where the failure of such Rhino Authorizations to be in full
force and effect could not reasonably be expected to have a Material Adverse
Effect on Rhino.
 
3.8           Title to Property. Rhino has good and valid title to all of its
properties, interests in properties and assets, real and personal, except
properties, interests in properties and assets sold or otherwise disposed of in
the ordinary course of business, or in the case of leased properties and assets,
valid leasehold interests in, free and clear of all mortgages, liens, pledges,
charges or encumbrances of any kind or character, except (i) the lien of current
taxes not yet due and payable, (ii) such imperfections of title, liens and
easements as do not and will not materially detract from or interfere with the
use of the properties subject thereto or affected thereby, or otherwise
materially impair business operations involving such properties, (iii) liens
securing debt, and (iv) liens that in the aggregate would not have a Material
Adverse Effect on Rhino. The plants, property and equipment of Rhino that are
used in the operations of its business are in good operating condition and
repair, except where the failure to be in good operating condition or repair
would not have a Material Adverse Effect. All properties used in the operations
of Rhino to the extent generally accepted accounting principles require the same
to be reflected.
 
3.9           Taxes. Rhino has filed and provided to Rhino copies of all tax
returns required to be filed by it from inception to the date hereof. All such
returns and reports are accurate and correct in all material respects.  Rhino
has no material liabilities with respect to the payment of any federal, state,
county, local or other taxes, including any deficiencies, interest, or
penalties, accrued for or applicable to the period ended on the Rhino Balance
Sheet Date. To the best knowledge of Rhino, none of its tax returns has been
examined or is currently being examined by the Internal Revenue Service and no
deficiency assessment or proposed adjustment of any such return is pending,
proposed or contemplated. Rhino has not made any election pursuant to the
provisions of any applicable tax laws, other than elections that relate solely
to methods of accounting, depreciation, or amortization, that would have a
material adverse affect on Rhino, its financial condition, its business as
presently conducted or proposed to be conducted, or any of its respective
properties or material assets. There are no outstanding agreements or waivers
extending the statutory period of limitation applicable to any tax return of
Rhino.
 
Share Exchange Agreement and Plan of Reorganization- Page 9


--------------------------------------------------------------------------------


3.10           Compliance With Laws. Rhino has complied with, is not in
violation of, and has not received any notices of violation with respect to, any
federal, state, local or foreign statute, law or regulation with respect to the
conduct of its business, or the ownership or operation of its business, except
for such violations or failures to comply as would not be reasonably expected to
have a Material Adverse Effect on Rhino.
 
3.11           Financial Statements. The Rhino Financial Statements filed with
the Securities & Exchange Commission each fairly presents in all material
respects the financial position of Rhino at the respective dates thereof and the
results of its operations and cash flows for the periods indicated.
 
3.12           Brokers’ and Finders’ Fees. Rhino has not incurred, nor will it
incur, directly or indirectly, any liability for brokerage or finders’ fees or
agents’ commissions or investment bankers’ fees or any similar charges in
connection with this Agreement or any transaction contemplated hereby.
 
3.13           Lack of Rhino Profitability.  Yama Buggy acknowledges that Rhino
has not been profitable since its inception and that Rhino will, for the
foreseeable future, continue to need funding to operate.
 
3.14           Information. The information concerning Rhino set forth in
Section 3 of this Agreement is complete and accurate in all material respects
and does not contain any untrue statement of a material fact or omit to state a
material fact required to make the statements made, in light of the
circumstances under which they were made, not misleading.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SHAREHOLDER
 
Shareholder represents and warrants to Rhino that:
 
4.1           Title and Authority. Shareholder has the full right, power and
authority to enter into this Agreement and to transfer, convey and deliver to
Rhino the Shares being transferred to Rhino by  Shareholder hereunder and upon
consummation of the Exchange Rhino will acquire from  Shareholder good and
marketable title to the Shares being transferred to Rhino by Shareholder, free
and clear of all covenants, conditions, restrictions, voting trust arrangements,
liens, charges, encumbrances, option and adverse claims or rights whatsoever.
 
4.2           No Legal Bar.  Shareholder is not a party to, subject to or bound
by any agreement or judgment, order, writ, prohibition, injunction or decree of
any court or other governmental body which would prevent the execution or
delivery of this Agreement by  Shareholder to Rhino or the transfer, conveyance
and delivery of the Shares being transferred by  Shareholder to Rhino pursuant
to the terms hereof.
 
Share Exchange Agreement and Plan of Reorganization- Page 10


--------------------------------------------------------------------------------


 
4.3           Restrictions on Rhino Shares.  Shareholder acknowledges that,
except as otherwise provided in this Agreement the Rhino Shares will be not be
registered under the Securities Act of 1933 or any state securities law and are
characterized as “restricted securities” under the Securities Act of 1933.
Therefore, the transferability of the Rhino Shares will be restricted.
Certificates evidencing the Rhino Shares will include a legend reading
substantially as follows:
 
 
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (“ACT”) OR ANY STATE SECURITIES LAW. THE SHARES HAVE BEEN
ACQUIRED WITHOUT A VIEW TO DISTRIBUTION AND MAY NOT BE OFFERED,
SOLD,TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SHARES UNDER THE ACT AND UNDER APPLICABLE STATE
SECURITIES LAWS, OR AN OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED AS TO SUCH SALE, OFFER,TRANSFER, PLEDGE OR
HYPOTHECATION.

 
ARTICLE V
ADDITIONAL AGREEMENTS
 
5.1           Public Disclosure. Unless otherwise permitted by this Agreement,
Rhino and Yama Buggy shall consult with each other before issuing any press
release or otherwise making any public statement or making any other public, or
non-confidential, disclosure, whether or not in response to an inquiry,
regarding the terms of this Agreement and the transactions contemplated hereby,
and neither shall issue any such press release or make any such statement or
disclosure without the prior approval of the other, which approval shall not be
unreasonably withheld, except as may be required by law or by obligations
pursuant to the Securities Act of 1933 and rules and regulations promulgated by
the Securities and Exchange Commission thereunder, any listing agreement with
any national securities exchange or with the NASD, in which case the party
proposing to issue such press release or make such public statement or
disclosure shall use its commercially reasonable efforts to consult with the
other party before issuing such press release or making such public statement or
disclosure. 
 
5.2           Blue Sky Laws. Rhino shall use its reasonable efforts to comply
with the securities and blue sky laws of all jurisdictions which are applicable
to the issuance of the Rhino Common Stock in connection with the Exchange. The
Shareholder shall use their reasonable best efforts to assist Rhino as may be
necessary to comply with the securities and blue sky laws of all jurisdictions
which are applicable in connection with the issuance of Rhino Common Stock in
connection with the Exchange.
 
Share Exchange Agreement and Plan of Reorganization- Page 11


--------------------------------------------------------------------------------


5.3           Tax Treatment. For U.S. federal income tax purposes, it is
intended that the Exchange qualify as a reorganization within the meaning of the
Code, and the parties hereto intend that this Agreement shall constitute a “plan
of reorganization” within the meaning of Section 368 of the Code and Treasury
Regulations Sections 1.368-2(g) and 1.368-3(a). Rhino will report the Exchange
on its income tax returns in a manner consistent with treatment of the Exchange
as a Code Section 368(b) reorganization. Neither Rhino, Rhino nor any of their
respective affiliates has taken any action, nor will they take any action, that
could reasonably be expected to prevent or impede the Exchange from qualifying
as a reorganization under Section 368 of the Code.
 
5.4           Repurchase of Yamabuyggy Shares.  In the event that Shareholder
undertakes a public offering of its common stock to the public and as a
consequence of such offering becomes publicly-held, Shareholder shall have the
right to repurchase the Yama Buggy Shares from Rhino for a purchase price, at
the sole option and discretion of Rhino,  of the greater of (a) $1,000,000. 00
in cash; (b) ten percent (10%) of the then issued and outstanding common stock
of Shareholder at the time of repurchase; or (c) $100,000.00 in cash plus the
market value of the Rhino Shares based on the 30-day trailing average closing
bid price of the Rhino Shares as quoted on the OTC BB.
 
ARTICLE VI
CLOSING DELIVERIES
 
9.1           By Rhino. Concurrently with the execution of this Agreement, Rhino
is delivering to the Shareholder:
 
(a)           Stock certificates representing eh Rhino Shares in the name of the
Shareholder.
 
(b)           The Warrant.
 
(c)           Copies of resolutions of the board of directors of Rhino
authorizing the execution and performance of this Agreement, certified by the
secretary or an assistant secretary of Rhino as of the date hereof.
 
9.2           By Yama Buggy and Shareholder. Concurrently with the execution of
this Agreement, Yama Buggy and the Shareholder are delivering to Rhino:
 
(a)           Stock certificates, duly endorsed in blank, representing all of
the Yama Buggy Shares.
 
(b)           A certificate of good standing from the secretary of state of
Nevada, issued as of a date within 60 days prior to the date hereof certifying
that Yama Buggy is in good standing as a corporation in the state of Nevada.
 
(c)           Copies of resolutions of the board of directors authorizing the
execution and performance of this Agreement and the contemplated transactions,
certified by the secretary or an assistant secretary of Rhino as of the date
hereof.
 
Share Exchange Agreement and Plan of Reorganization- Page 12


--------------------------------------------------------------------------------


 
ARTICLE X
GENERAL PROVISIONS
 
10.1           Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given if delivered personally or by commercial
delivery service, or mailed by registered or certified mail, return receipt
requested, or sent via facsimile, with confirmation of receipt, to the parties
at the following address, or at such other address for a party as shall be
specified by like notice:
 
(a)           if to Rhino to:
 
Howard A. Pearl, President/CEO
Rhino Outdoor International, Inc.
1191 Center Point Drive
Henderson, Nevada  89074
Fax:  (702) 558-8266
 
 
(b)           if to Yama Buggy or the Shareholder, to:
 
Greg Alexander
374 Encinitas Blvd
Encinitas, CA 92024
Fax: (760) 623-7232
 
Share Exchange Agreement and Plan of Reorganization- Page 13


--------------------------------------------------------------------------------


10.2           Entire Agreement; Nonassignability; Parties in Interest. This
Agreement and the documents and instruments and other agreements specifically
referred to herein or delivered pursuant hereto,(a) constitute the entire
agreement among the parties with respect to the subject matter hereof and
supersede all prior agreements, understandings, representations and warranties,
both written and oral, among the parties with respect to the subject matter
hereof, (b) are not intended to confer upon any other person any rights or
remedies hereunder; and (c) shall not be assigned by operation of law or
otherwise except as otherwise specifically provided.
 
10.3           Severability. If any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.
 
10.4           Remedies Cumulative. Except as otherwise provided herein, any and
all remedies herein expressly conferred upon a party will be deemed cumulative
with and not exclusive of any other remedy conferred hereby, or by law or equity
upon such party, and the exercise by a party of any one remedy will not preclude
the exercise of any other remedy.
 
10.5           Arbitration Required/Mediation First Option.  Any dispute or
claim that arises out of or that relates to this Agreement, or to the
interpretation or breach thereof, or to the existence, scope, or validity of
this Agreement or the arbitration agreement, shall be resolved by arbitration in
accordance with the then effective arbitration rules of American Arbitration
Association. Judgment upon the award rendered pursuant to such arbitration may
be entered in any court having jurisdiction thereof.  The parties acknowledge
that mediation usually helps parties to settle their dispute.  Therefore, any
party may propose mediation whenever appropriate through the organization named
above or any other mediation process or mediator as the parties may agree upon.
 
10.6           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada, without regard to the laws
that might otherwise govern under applicable principles of conflicts of law.
Each of the parties hereto irrevocably consents to the exclusive jurisdiction of
any court located within the State of Nevada in connection with any matter based
upon or arising out of this Agreement or the matters contemplated herein, agrees
that process may be served upon them in any manner authorized by the laws of the
State of Nevada for such persons and waives and covenants not to assert or plead
any objection which they might otherwise have to such jurisdiction and such
process.
 
Share Exchange Agreement and Plan of Reorganization- Page 14


--------------------------------------------------------------------------------


10.7           Rules of Construction. The parties hereto agree that they have
been represented by counsel during the negotiation, preparation and execution of
this Agreement and, therefore, waive the application of any law, regulation,
holding or rule of construction providing that ambiguities in an agreement or
other document will be construed against the party drafting such agreement or
document.
 
10.8           Attorneys Fees.  In the event any legal action is filed by any
party or parties to this Agreement relating in any way to this Agreement, the
losing party or parties in such action shall reimburse the prevailing party or
parties for all attorneys fees and costs of litigation.
 
10.9           Waiver.  The failure of any party to enforce, in one or more
instances, any of the terms or conditions of this Agreement shall not be
construed as a waiver of the future performance of any such term or condition
unless the waiver is made in writing.
 
10.10         Amendments.  No amendment, modification or supplement to this
Agreement shall be binding on any of the parties unless it is in writing and
duly signed by the parties in interest at the time of the modification.
 
10.11         Advise of Counsel.  This Agreement was prepare on behalf of Rhino
by the Law Office of Robert C. Laskowski. Yama Buggy and Shareholder have been
advised to obtain their own respective legal counsel in connection with this
Agreement and Rhino has been advised that neither Yama Buggy nor Shareholder has
consulted with legal counsel.
 
Share Exchange Agreement and Plan of Reorganization- Page 15


--------------------------------------------------------------------------------


10.12         Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement shall not
be effective until the execution and delivery between each of the parties of at
least one set of counterparts.  The parties authorize each other to detach and
combine original signature pages and consolidate them into a single identical
original.
 
IN WITNESS WHEREOF, Rhino, Yama Buggy and the Shareholder have caused this Share
Exchange and Reorganization Agreement to be executed and delivered by their
respective officers authorized, all as of the date first written above.


 
RHINO OUTDOOR INTERNATIONAL, INC.


By: /s/ HOWARD PEARL                                                      
     Howard Pearl, President and Chief Executive Officer
 


 
YAMA BUGGY SALES AND DISTRIBUTION , INC.


By: /s/ JOHN WONG                                                               
     John Wong, President
 
 

SHAREHOLDER
 
YAMA BUGGY, LLC
 
By: /s/ GREG ALEXANDER                                                   
       Greg Alexander, President








Share Exchange Agreement and Plan of Reorganization- Page 16


